Exhibit 10.5

Your Immediate Attention is Required

By clicking the “Accept” button associated with this Grant Notice in Charles
Schwab’s Equity Award Center, you are expressly agreeing to all of the terms and
conditions of this Grant Notice set forth below (including, without limitation,
the non-competition, non-solicitation, non-disparagement, inventions assignment
and confidentiality restrictions), intending to be legally bound.

As described in Section 19 of this Grant Notice, the deadline for accepting this
Grant Notice is 15 business days following the date of the email notifying you
of the availability of this Grant Notice in Charles Schwab’s Equity Award
Center. If you do not accept this Grant Notice by that deadline (by clicking the
“Accept” button associated with this Grant Notice in Charles Schwab’s Equity
Award Center), then the grant of Restricted Stock Units evidenced by this Grant
Notice will be cancelled, and the Restricted Stock Units will be forfeited.



--------------------------------------------------------------------------------

MONSTER WORLDWIDE, INC.

RESTRICTED STOCK UNIT AWARD

GRANT NOTICE

MONSTER WORLDWIDE, INC., a Delaware corporation (the “Company”), hereby notifies
                     (the “Participant”) of a grant of Restricted Stock Units
(“RSUs”) by the Committee to the Participant on                      (the “Grant
Date”) pursuant to the Company’s 2008 Equity Incentive Plan, as amended (the
“Plan”), upon the terms and conditions set forth in this Grant Notice and the
Plan. Capitalized terms not otherwise defined herein shall have the same
meanings as in the Plan.

1. Grant of RSUs. Subject to the terms and conditions of this Grant Notice and
the Plan, the Participant has been granted                      RSUs. The RSUs
shall vest and payment in respect of such RSUs shall be made, if at all, in
accordance with Section 2 hereof.

2. Vesting.

(a) The RSUs granted to the Participant shall vest and payment in respect of
such number of RSUs shall be made in accordance with Section 2(e) as to the
percentage of the RSUs indicated on the dates specified below (each an “RSU
Vesting Date”), provided that the Participant has remained in the continuous
employment of the Company or any of its Affiliates from the Grant Date through
and including each applicable RSU Vesting Date:

 

Date

   Incremental Percentage of
Award Becoming Vested  

First Anniversary of Grant Date

     25 % 

Second Anniversary of Grant Date

     25 % 

Third Anniversary of Grant Date

     25 % 

Fourth Anniversary of Grant Date

     25 % 

Any fractional RSUs resulting from the strict application of the incremental
percentages set forth above will be disregarded and the actual number of RSUs
becoming vested on any specific RSU Vesting Date will cover only the full number
of RSUs determined by applying the relevant incremental percentage.

(b) In the event that during the period of the Participant’s employment with the
Company or one of its Affiliates after the Grant Date:

 

  (i) the Participant dies, or

 

  (ii) the Participant incurs a Disability

 

1



--------------------------------------------------------------------------------

(such events are collectively referred to as “Acceleration Events”), then all
outstanding unvested RSUs shall immediately vest and be payable as of the date
of the applicable Acceleration Event, subject to Section 2(d) below.

(c) In the event that during the period of the Participant’s employment with the
Company or one of its Affiliates after the Grant Date a Change in Control shall
occur, then all outstanding unvested RSUs that have not been forfeited prior to
the date of such Change in Control shall vest and be payable on the date of such
Change in Control.

(d) In the event that any calendar date on which vesting is purportedly
scheduled pursuant to the terms of Sections 2(a), 2(b) or 2(c) above is not a
Business Day (as defined below), the vesting shall automatically be delayed
until the first Business Day following that calendar date. “Business Day” means
a date on which commercial banks in New York, New York are open for general
business.

(e) On or as soon as reasonably practicable following the applicable RSU Vesting
Date (but in no event later than March 15 of the calendar year following the
calendar year in which such date occurs), the Company shall cause the
Participant’s account with the third party administering the Company’s equity
awards programs (currently Charles Schwab) (the “Administrator”) to be credited
with one share of Common Stock with respect to each whole RSU that vests on such
date, subject to Sections 3 and 9 below. Upon the crediting of such shares to
such account, all obligations of the Company with respect to each such RSU shall
be deemed satisfied in full. It is a condition to the Company’s obligation to
credit any shares of Common Stock to the Participant pursuant to this Grant
Notice that the Participant shall have opened an account with the Administrator.

3. Certain Changes; Rights as a Stockholder. The number and class of shares of
Common Stock or other securities which are distributable to the Participant with
respect to any RSU covered by this Grant Notice shall be adjusted
proportionately or as otherwise appropriate to reflect any increase or decrease
in the number of issued shares of Common Stock resulting from a stock split,
spin-off, split-off, split-up, recapitalization, capital reorganization,
reclassification of shares of Common Stock, merger or consolidation, or any like
capital adjustment, or the payment of any stock dividend, and/or to reflect a
change in the character or class of shares covered by the Plan arising from a
readjustment or recapitalization of the Company’s capital stock, in each case as
determined by the Committee. The Participant shall not have any rights to cash
dividends, voting rights or other rights of a stockholder with respect to the
RSUs covered by this Grant Notice until the Company delivers Common Stock to the
Participant’s account in accordance with Section 2(e).

4. Definitions. The following terms shall have the following meaning:

(a) “Business” means the business of (i) connecting employers and people
searching for career opportunities using the Internet; (ii) offering online
recruitment advertising and/or job posting targeted to careers or vocations; or
(iii) providing software or automation which is specifically and primarily
designed for use in and specifically and primarily marketed to businesses
engaged in an activity listed in (i) or (ii), above.

 

2



--------------------------------------------------------------------------------

(b) “Disability” or “Disabled” means, notwithstanding any definition in the
Plan, that, in the determination of the Committee, the Participant is both
(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months and (ii) (x) in case the Participant is eligible for the long
term disability program offered to United States-based employees by the Company
or its Affiliates, the Participant has actually received long term disability
benefits for no less than 9 months or (y) in case the Participant is not
eligible for such long term disability program solely by virtue of not being
based in the United States, the Participant would have been eligible to receive
long term disability benefits for no less than 9 months but for the Participant
not being based in the United States. For purposes of Section 2(b) above, it is
understood that the Disability shall be deemed to be incurred on the last day of
the 9-month period contemplated in clause (ii) of the immediately preceding
sentence. In the event the Participant has met the condition set forth in clause
(i) of the first sentence of this definition but does not satisfy the condition
set forth in clause (ii) of this definition solely by reason of the
Participant’s death, then the provisions of such clause (ii) shall be deemed to
have been satisfied and for purposes of Section 2(b) above the Disability shall
be deemed to be incurred on the date of such death.

5. No Employment Rights; Termination of Employment. Nothing in this Grant Notice
shall give the Participant any right to continue in the employment of the
Company or any Affiliate, or to interfere in any way with the right of the
Company or any Affiliate to terminate the employment of the Participant. Except
as otherwise expressly provided in Section 2(b) hereof, RSUs that are not vested
as of the date the Participant’s employment with the Company and its Affiliates
terminates or ceases for any reason or no reason, whether voluntary or
involuntary (including, without limitation, termination or cessation of
employment with or without cause or arising out of or in connection with a
reduction in force, sale or shutdown of certain operations, or otherwise), shall
immediately and automatically terminate and be forfeited in their entirety,
provided, however, that only for purposes of this Grant Notice the Participant’s
employment shall not be deemed terminated solely by virtue of the Participant’s
voluntary cessation of employment in circumstances that the Committee determines
are reasonably likely to result in a Disability for so long as the Committee
determines that the Participant continues to satisfy the conditions that would
ultimately lead to the Committee’s determination that the Participant has
incurred a Disability.

6. Plan Provisions. The provisions of the Plan shall govern, and if or to the
extent that there are inconsistencies between those provisions and the
provisions hereof, the provisions of the Plan shall govern. A copy of the Plan
is available on the Company’s global Intranet Web site, currently located at
http://insideworldwide.com.

7. Clawback. Upon the occurrence of a “Forfeiture Event” (as defined below), as
determined by the Company, the Participant shall forfeit all outstanding,
unvested RSUs, and with respect to any shares of Common Stock acquired upon the
settlement of the RSUs that are held by the Participant or that have been
disposed of by the Participant (and/or any trust, or family partnership or other
entity benefitting or controlled by the Participant), the Participant shall,
within 10 days after written demand therefore, either cause such shares of
Common Stock to be returned to the Company for no consideration or pay to the
Company, with respect to each share of Common Stock so disposed, an amount equal
to the gross amount received by such

 

3



--------------------------------------------------------------------------------

Participant (and/or such trust or family partnership or other entity) upon such
disposition. For purposes of this Section 7, a “Forfeiture Event” shall mean
(i) the Participant’s material breach of any of the restrictive covenants set
forth in Section 8 hereof, (ii) the Participant’s willful misconduct or gross
negligence in the performance of his/her duties to the Company and/or its
Affiliates, (iii) the Participant’s intentional commission at any time in the
performance of his/her duties to the Company and/or its Affiliates of any act of
fraud, embezzlement or misappropriation of Company and/or any of its Affiliates’
property and/or (iv) the Participant’s (A) failure or refusal to reasonably
cooperate with any governmental/regulatory authority having jurisdiction over
the Participant and the Company, (B) willful failure or refusal to attempt in
good faith to carry out, or comply with, in any material respect any lawful and
reasonable written directive of the Board, the Company’s Chief Executive Officer
or the Participant’s supervisor or (C) willful material violation of the
Company’s Code of Business Conduct and Ethics. The Company’s rights under this
Section 7 shall be in addition to any other rights of recoupment or similar
rights that the Company may have pursuant to the Plan or otherwise, including
without limitation pursuant to Section 11 of the Plan.

8. Restrictive Covenants and Other Agreements. In consideration for the grant of
the RSUs and the Participant’s continued employment with the Company or any of
its Affiliates, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Participant hereby agrees to
the restrictive covenants and other agreements set forth in this Section 8. The
Participant acknowledges and agrees that the restrictions contained in this
Section 8 are critical and necessary to protect the Company’s and its
Affiliates’ legitimate business interests and good will (including the
protection of Confidential Information (as defined below)); are reasonably drawn
to this end as to duration, place, and scope; are not unduly burdensome; are not
injurious to the public interest; are supported by adequate consideration; and
that his/her agreement to abide by such restrictions is made in order to induce
the Company to offer the Participant the RSUs.

(a) Confidential Information.

(i) The Participant acknowledges and agrees that all information, whether or not
in writing, concerning the Company’s and/or its Affiliates’ business,
technology, business relationships or financial affairs which the Company and
its Affiliates have not released to the general public, including but not
limited to the identity of the clients, customers, suppliers, employees and
consultants of the Company and its Affiliates, all information concerning the
projects, products, program and marketing plans of the Company and its
Affiliates, and all pricing and cost information, financial information,
methodologies, know-how, processes, practices, approaches, projections,
forecasts, formats, systems, data gathering methods and/or strategies of the
Company and its Affiliates, irrespective of whether such information constitutes
a trade secret under any applicable law (collectively, “Confidential
Information”) is and will be the exclusive property of the Company and its
Affiliates. Except in the good faith performance of the Participant’s duties as
an employee of the Company or any of its Affiliates, the Participant shall not
at any time while employed by the Company or any of its Affiliates, or any time
thereafter, without the prior express written consent of the Company, directly
or indirectly divulge, disclose, use or make available or accessible any
Confidential Information to any person, firm, partnership, corporation, trust or
any other entity or third party. In addition, the Participant shall not create
any derivative work or other product based on or resulting from any

 

4



--------------------------------------------------------------------------------

Confidential Information (except in the good faith performance of his/her duties
as an employee of the Company or any of its Affiliates). The Participant
recognizes that all of the documents and other tangible items which contain any
Confidential Information are the Company’s and its Affiliates’ property
exclusively, including those documents and items which the Participant may have
developed or contributed to developing while in the Company’s or any of its
Affiliates’ employ, whether or not developed during regular working hours or on
the Company’s or any of its Affiliates’ premises.

(ii) The Participant shall not take any action (or engage in any omission) that
would reduce the value of the Confidential Information to the Company or any of
its Affiliates. The Participant shall return to the Company’s designee, no later
than the effective date of the termination of his/her employment for any reason,
and without retaining any copies, all property of the Company and its
Affiliates, including but not limited to all notes or excerpts thereof,
memoranda, computer disks or other media, computer programs, diaries, notes,
records, data, customer or client lists, marketing plans and strategies, and any
other documents consisting of or containing Confidential Information, that is in
the Participant’s actual or constructive possession or which is subject to
his/her control at such time.

(b) Intellectual Property/Assignment of Inventions.

(i) The Participant acknowledges and agrees that all ideas, inventions,
copyrightable or patentable works, improvements, innovations, techniques,
designs, methods, developments, products, services, technologies, writings,
discoveries and the like (hereafter “Intellectual Property”) that the
Participant makes, conceives, reduces to practice or develops, in whole or in
part, either alone or jointly with others, in connection with the Participant’s
employment with the Company or any of its Affiliates or with the use of any of
the Company’s or any of its Affiliates’ resources, shall be considered “works
made for hire” and shall be the sole property of the Company or such Affiliate
to the maximum extent permitted by law and that the Company or such Affiliate
shall be the sole owner of all rights in connection therewith. The Participant
shall promptly and fully disclose all such Intellectual Property to the Company
and hereby irrevocably assigns, transfers and conveys, to the maximum extent
permitted by applicable law, all right, title and interest therein (including
rights under patent, copyright, trademark, trade secret, unfair competition and
related laws) to the Company or such Affiliate to the extent ownership of any
such rights does not vest originally in the Company or such Affiliate.

(ii) The Participant acknowledges that he or she has conveyed and assigned, and
hereby does convey and assign, to the Company (or, at the Company’s request, any
of its Affiliates), for good and sufficient consideration, the entire right,
title and interest, including any and all copyright, trademark and patent rights
therein or relating thereto, in and to any Intellectual Property, whether or not
patentable or copyrightable, that the Participant made, conceived, or reduced to
practice prior to the date hereof, either solely or jointly with others, in
connection with the Participant’s employment with the Company or any of its
Affiliates or with the use of any of the Company’s or any of its Affiliates’
resources.

(iii) The Participant further agrees to, at the Company’s request and expense
(but without additional compensation to the Participant), assist the Company or
its

 

5



--------------------------------------------------------------------------------

designee in obtaining any patents and copyrights relating to any Intellectual
Property described above and shall execute all documents and do all things
necessary to obtain patents, copyrights, trademarks and trade names or to
otherwise vest the Company (or its designee) with full and exclusive title
thereto, and protect the same against infringement by others. If the Company is
unable for any reason to secure the Participant’s signature on any document for
this purpose, then the Participant hereby irrevocably designates and appoints
the Company and its duly authorized officers and agents as the Participant’s
agent and attorney in fact, to act for and in the Participant’s behalf and stead
to execute any documents and to do all other lawfully permitted acts in
connection with the foregoing.

(c) Non-Competition. The Participant acknowledges and recognizes the highly
competitive nature of the Business, the valuable Confidential Information to
which the Participant has had and will continue to have access, and the customer
goodwill associated with the ongoing business of the Company. Accordingly, the
Participant agrees that during the period the Participant is employed by the
Company or any of its Affiliates and for a period of twelve (12) months
following the termination of the Participant’s employment for any reason, the
Participant will not, anywhere in the world, directly or indirectly, alone or in
conjunction with any other person or entity: (i) engage in any business for
Participant’s own account that competes with the Business; (ii) enter the employ
of, or render any services, whether as employee, consultant, independent
contractor or otherwise, to any person or entity engaged in any business that
competes with the Business; or (iii) acquire a financial interest in, or
otherwise become involved with, any person or entity engaged in any business
that competes with the Business, as an individual, partner, shareholder,
officer, director, principal, agent, trustee, or consultant. Notwithstanding
anything to the contrary in this Grant Notice, the Participant may directly or
indirectly own, solely as a passive investment, securities of any person or
entity that competes with or is engaged in a business similar to the Business
that are publicly traded on a national or regional stock exchange or on the
over-the-counter market if the Participant (i) is not a controlling person of,
or a member of a group which controls, such person or entity and (ii) does not,
directly or indirectly, own five percent (5%) or more of any class of securities
of such person or entity.

(d) Client Non-Solicitation. During the period the Participant is employed by
the Company or any of its Affiliates and for a period of twelve (12) months
following the termination of the Participant’s employment for any reason, the
Participant agrees that he/she will not, directly or indirectly: (i) call on,
solicit, or perform services for any client to whom the Company or any of its
Affiliates provided services at any time during the twelve (12) months
immediately prior to the Participant’s termination of employment or any
prospective client to whom the Company or any of its Affiliates had made a
presentation at any time during the twelve (12) months immediately prior to the
Participant’s termination of employment, for purposes related to competing with
the Business; (ii) otherwise interfere with or attempt to interfere with
business relationships established between the Company or any of its Affiliates
and their respective clients or prospective clients; or (iii) assist or
encourage any other person in carrying out the foregoing.

(e) Employee Non-Solicitation. During the period of time the Participant
continues to be employed by the Company or any of its Affiliates, and for a
period of twelve (12) months following the termination of the Participant’s
employment for any reason, the Participant

 

6



--------------------------------------------------------------------------------

agrees that he/she will not (directly or indirectly, for himself/herself or on
behalf of or in conjunction with any other person, company, partnership,
corporation, business, group or other entity) employ, hire, solicit, recruit or
assist in the solicitation or recruitment of any person who is then employed or
engaged as an employee, consultant, or independent contractor by the Company or
any of its Affiliates or encourage any employee, consultant or independent
contractor of the Company or any of its Affiliates to leave the employment of or
cease to perform services for the Company or any of its Affiliates.

(f) Non-Disparagement. The Participant agrees that he/she will not at any time,
whether orally or in writing, make any false, defamatory or disparaging
statements about the Company, its Affiliates, the officers or directors of the
Company or its Affiliates, or the business, products or services of the Company
or its Affiliates, that are reasonably likely to cause damage to the Company,
its Affiliates or the officers or directors of the Company or its Affiliates.
Nothing in this Section shall limit the ability of the Participant to provide
truthful testimony as required by law or any judicial or administrative process.

(g) Cooperation Following Employment. The Participant agrees to cooperate with
the Company and its Affiliates following the termination of the Participant’s
employment for any reason by making himself/herself reasonably available to
testify on behalf of the Company and its Affiliates in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist the Company and its Affiliates in any such action, suit, or proceeding,
by providing information and meeting and consulting with the Company’s and its
Affiliates’ representatives or counsel as requested; provided, however that such
cooperation or participation does not materially interfere with the
Participant’s then current professional activities. The Company agrees to
reimburse the Participant, on an after-tax basis, for all expenses actually
incurred in connection with his/her provision of testimony or assistance.

(h) Forfeiture of Severance and Other Payments in Event of Breach. The
Participant acknowledges and agrees that no severance, awards or other payments
to the Participant pursuant to this Grant Notice or any other agreement with or
plan, program, policy or practice of the Company or any of its Affiliates,
including but not limited to any employment agreement or restricted stock unit
agreement between the Participant and the Company or any of its Affiliates,
shall be due or payable to the Participant on or following the date that the
Participant first breaches any provision(s) of this Section 8. The Participant
acknowledges and agrees that the rights and remedies of the Company and its
Affiliates under this Section 8(h) shall be in addition to, and shall in no way
limit, any and all other rights and remedies to which the Company and its
Affiliates are entitled under applicable law.

(i) Equitable Relief and Intended Third Party Beneficiaries. The Participant
acknowledges and agrees that the Company’s and its Affiliates’ remedies at law
for a breach or threatened breach of any of the provisions of this Section 8
would be inadequate and any such breach would cause irreparable harm, and, in
recognition of this fact, the Participant agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company and
its Affiliates, without posting any bond (to the extent permitted by applicable
law), shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary, preliminary or permanent
injunction or any other equitable remedy which may then be available. Each
Affiliate of the Company is an intended third party beneficiary of this
Section 8 and may enforce its terms as if it was a party hereto.

 

7



--------------------------------------------------------------------------------

(j) Court Modification. It is expressly understood and agreed that although the
Participant and the Company consider the restrictions contained in this
Section 8 to be reasonable, if a judicial determination is made by a court of
competent jurisdiction that the time period or geographic scope or any other
restriction contained in this Section 8 is invalid or unenforceable for any
reason, the provisions of this Section 8 shall not be rendered void but shall be
deemed reformed or modified only to the extent necessary to render them valid
and enforceable in all respects. Alternatively, if any court of competent
jurisdiction finds that any restriction contained in this Section 8 is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

(k) Tolling During Periods of Breach. The Participant acknowledges and agrees
that the Participant’s obligations under Sections 8(c), (d) and (e) shall be
tolled during any period that the Participant is in breach of any of the
obligations under Sections 8(c), (d) and/or (e) so that the Company and its
Affiliates are provided with the full benefit of the restrictive periods set
forth therein (i.e., any period during which the Participant is in breach of any
of the obligations under Sections 8(c), (d) and/or (e) will not count toward the
12-month post-employment restrictive periods set forth in Sections 8(c),
(d) and/or (e)).

(l) Survival of Covenants. The restrictive covenants and other obligations set
forth in this Section 8 shall survive any change in the Participant’s
compensation, position, title, and duties and/or the termination of the
Participant’s employment.

(m) No Arbitration of Claims. Notwithstanding the terms of this Grant Notice or
any other agreement between the Participant and the Company or any of its
Affiliates to the contrary, neither the Participant nor the Company or any of
its Affiliates shall have the right to compel resolution of any claim arising
under this Section 8 through arbitration or any other non judicial process.

(n) Other Agreements. The restrictive covenants and other obligations on the
part of the Participant set forth in this Section 8 shall be construed
independent of any other agreement which the Company or any of its Affiliates
and the Participant may have, and the existence of any claim or cause of action
by the Participant against the Company or any of its Affiliates, whether
predicated upon a provision of this Section 8 or otherwise, shall not constitute
a defense to the enforcement by the Company or any of its Affiliates of any
covenant or restriction in this Section 8. In addition, any restrictive
covenants and other similar obligations of the Participant contained in any
other agreement between the Company or any of its Affiliates and the Participant
remain in full force and effect in accordance with their terms, and shall not be
superseded or otherwise affected by this Grant Notice.

9. Withholding. In the event that prior to any applicable RSU Vesting Date
hereunder the Participant has not provided the Company with notice (which may be
by written notice or by an election made via the website operated by the
Administrator) (the “Payment Notice”) to the effect that the Participant will
provide the Company (or the Administrator on the

 

8



--------------------------------------------------------------------------------

Company’s behalf) payment of the amount, if any, deemed necessary by the Company
in its reasonable discretion to enable the Company and its Affiliates to satisfy
the minimum federal, foreign or other tax withholding or similar obligations of
the Company and its Affiliates with respect to the vesting and/or settlement of
such RSUs on such RSU Vesting Date (and/or any other items which may be
distributable to the Participant on the RSU Vesting Date pursuant to Section 3
hereof), or in the event the Participant provides the Payment Notice but does
not deliver payment of the appropriate amount to the Company (or the
Administrator on the Company’s behalf) by such RSU Vesting Date, then the
Company shall satisfy the minimum federal, foreign or other tax withholding or
similar obligation of the Company and its Affiliates with respect to such
vesting and/or settlement by withholding the number of whole shares of Common
Stock (on and valued as of the RSU Vesting Date) (and/or other items which may
be distributable or creditable to the Participant on the RSU Vesting Date
pursuant to Section 3 hereof) sufficient to satisfy such minimum withholding and
other obligations.

10. Notices. All notices or other communications to be given or delivered in
connection with this Grant Notice shall be either in electronic format or in
writing and shall be deemed to have been properly served if delivered
electronically, personally, by courier, or by certified or registered mail,
return receipt requested and first class postage prepaid, in the case of notices
to the Company, to the attention of Equity Administrator, Human Resources
Department, at the Company’s offices at 133 Boston Post Road, Weston, MA 02493,
and in the case of notices to the Participant, to the Participant’s last known
address (as noted in the Participant’s personnel file) or such other addresses
(including any electronic email addresses) as the recipient party has specified
by prior notice to the sending party. All such notices and communications shall
be deemed received upon the actual delivery thereof in accordance with the
foregoing.

11. Binding Effect; Headings; Status. This Grant Notice shall be binding upon
and shall inure to the benefit of the Company, the Participant and their
respective successors and permitted assigns. The subject headings of Sections
are included for the purpose of convenience only and shall not affect the
construction or interpretation of any of the provisions of this Grant Notice.
The Participant’s rights under this Grant Notice, including, without limitation,
rights to RSUs, shall at all times that such rights exist represent a general
obligation of the Company. The Participant shall be a general creditor of the
Company with respect thereto and shall not have a secured or preferred position
with respect thereto. Nothing in this Grant Notice or the Plan shall be deemed
to create an escrow, trust, custodial account or fiduciary relationship of any
kind.

12. Non-Assignability, Etc. The Participant’s rights and obligations under this
Grant Notice, including, without limitation, rights to RSUs, are not assignable
or transferable except upon the Participant’s death to a beneficiary designated
by the Participant in a written beneficiary designation filed with the Company
or, if no duly designated beneficiary shall survive the Participant, pursuant to
the Participant’s will and/or by the laws of descent and distribution. Any and
all such rights and obligations shall not be subject to anticipation,
alienation, sale, transfer, encumbrance except as otherwise expressly permitted
herein. This Grant Notice will bind and inure to the benefit of and be
enforceable by the Participant, the Company, the Company’s successors and
assigns and the Participant’s estate, heirs and legal representatives (as
applicable).

 

9



--------------------------------------------------------------------------------

13. Securities Laws; Insider Trading. The Committee may from time to time impose
any conditions on the RSUs and shares of Common Stock as it deems necessary or
advisable to ensure that the Plan, this Grant Notice and the issuance and resale
of any securities comply with all applicable securities laws, including without
limitation the Securities Act and Rule 16b-3 under the Exchange Act. Such
conditions may include, among other things, the requirement that certificates
for shares of Common Stock to be issued to the Participant hereunder contain a
restrictive legend in such form and substance as may be determined by the
Committee. Without limiting the foregoing, it is understood that Affiliates of
the Company may resell Common Stock only pursuant to an effective registration
statement under the Securities Act, pursuant to Rule 144 under the Securities
Act, or pursuant to another exemption from registration under the Securities
Act. The Participant understands and agrees that any and all transactions
involving shares of Common Stock or other securities of the Company must comply
with applicable laws, rules, regulations and policies, including but not limited
to the Company’s policy regarding insider trading, which policy, among other
things, prohibits transactions involving shares of Common Stock or other
securities of the Company by individuals who have material non-public
information relating to the Company.

14. General. This Grant Notice shall be deemed to be an Award Agreement as
defined in the Plan. Except as otherwise provided in Section 8(n), this Grant
Notice constitutes the entire understanding of the legal obligations between the
parties with respect to the subject matter hereof and controls and supersedes
any prior understandings, agreements or representations by or between the
parties, written or oral with respect to its subject matter, including but not
limited to the provisions of any and all employment agreements, term sheets and
offer letters (except for terms contained in any binding, written employment
agreement providing for acceleration or other enhancement to restricted stock
units upon the occurrence of specified events). The Participant has not relied
on any representation not set forth in this Grant Notice.

15. Governing Law. This Grant Notice shall be governed by and construed under
the substantive laws of the State of New York, without regard to the choice of
law principles of any forum. Notwithstanding the location of the Participant’s
employment for the Company or its Affiliates, be it within or without the State
of New York, all actions or proceedings arising under or related to this Grant
Notice must be exclusively brought in the state or federal courts serving New
York County, New York. Each party, to the fullest extent permitted by applicable
law, hereby (i) irrevocably accepts and submits to the exclusive jurisdiction of
such courts (and of the appropriate appellate courts therefrom), generally and
unconditionally, with respect to any such action, suit or proceeding, and
(ii) waives any objection which he/she/it may now or hereafter have based on
personal jurisdiction or to the laying of venue of any such action, suit or
proceeding therein and agrees not to plead or claim that such action, suit or
proceeding has been brought in an inconvenient forum.

16. Severability. If any provision of this Grant Notice as applied to any other
provision of this Grant Notice or to any circumstance is adjudged by a court to
be invalid or unenforceable, that provision will in no way affect any other
provision of this Grant Notice, the application of that provision under any
other circumstance, or the validity or enforceability of this Grant Notice.

 

10



--------------------------------------------------------------------------------

17. Amendment. This Grant Notice may be unilaterally amended by the Company
without the Participant’s consent as provided in the Plan or to conform the
Grant Notice to any changes required by the Administrator or as a result of the
change of Administrator.

18. Acknowledgements. The Participant acknowledges that he/she has carefully
reviewed this Grant Notice, that he/she has had an opportunity to consult with
counsel of his/her choice, that he/she has entered into this Grant Notice freely
and voluntarily and without reliance on any promises not expressly contained
herein, that he/she has been afforded an adequate time to review carefully the
terms hereof, and that this Grant Notice will not be deemed void or voidable by
claims of duress, deception, mistake of fact, or otherwise. The principle of
construction whereby all ambiguities are to be construed against the drafter
will not be employed in the interpretation of this Grant Notice.

19. Deadline for Acceptance of Grant Notice. The deadline for accepting this
Grant Notice is 15 Business Days following the date of the email notifying the
Participant of the availability of this Grant Notice on the website of the
Administrator; if the Participant does not accept this Grant Notice by such
deadline (by clicking the “Accept” button associated with this Grant Notice on
the website of the Administrator), then the grant of RSUs evidenced by this
Grant Notice will be cancelled, and the RSUs will be forfeited.

 

11